Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (FIGs. 5-6) encompassing claims 1-13 in the reply filed on 1/5/2022 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/5/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5-11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 reciting “the third portion of the first electrode is curved in the same plane concavely in a direction away from a direction toward a corresponding first protrusion selected from the first protrusions, and wherein the third portion of the second electrode is curved in the same plane concavely in a direction a way from a direction toward a corresponding second protrusion selected from among the second protrusions” renders the claim indefinite. According second protrusion VP2, and the third portion P3’ of the second electrode is curved concavely in a direction away from a direction toward a corresponding first protrusion VP1. Claim 2 currently recites the third portion P3 is curved away from protrusion VP1 and the third portion P3’ is curved away from protrusion VP2. However, the third portion P3 is a part of the protrusion VP1, and the third portion P3’ is a part of the protrusion VP2. Therefore, it is unclear how can the third portion P3 curve away from VP1, and the third portion P3’ curve away from VP2 as requited in claim 2. 
Claim 7 reciting “a distance from a second end of the second portion of the first electrode” and “a distance from a second end of the second portion of the second electrode” renders the claim indefinite for improper antecedent basis. Claim 5 previously recite “a second end of the second portion of the first electrode” and “a second end of the second portion of the second electrode”. Therefore, it is unclear if “a second end” recited in claim 7 is referring to the same “second ends” recited in claim 5.
Claim 9 reciting “a second light emitting element” renders the claim indefinite because neither claim 1 and claim 9 previously recite “a first light emitting element”. Therefore, it is unclear whether recitation of “a second light emitting element” in claim 9 implies presence of “a first light emitting element”.
Claim 9 reciting “the second end of the second portion of the first electrode” and “the second end of the second portion of the second electrode” render the claim indefinite for lacking antecedent basis. No “second ends” were previously recited. It is unclear what is referred to by “the second end” of the second portion of the first/second electrode.
Claim 11 reciting “a third light emitting element” renders the claim indefinite because neither claim 1 and claim 11 previously recite “a first light emitting element” or “a second light emitting element”. Therefore, it is unclear whether recitation of “a third light emitting element” in 
Claim 13 reciting “the first contact electrode … has a planar shape that is similar to … a planar shape of the first electrode” and “the second contact electrode … has a planar shape that is similar to … a planar shape of the second electrode” renders the claim indefinite because it is unclear what constitutes “similar”. It is unclear what degree of similarity or variation is allowed for the claimed “similar”.
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. US 2015/0084073 A1 (Yamada).

    PNG
    media_image1.png
    623
    947
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    306
    584
    media_image2.png
    Greyscale

In re claim 1, Yamada discloses (e.g. FIG. 5) a display device (¶ 30), comprising: 
a display element layer (layer on base 11, see FIGs. 3 & 5) on a substrate 11, 
wherein the display element layer comprises (see FIG. 5): 
1 and are spaced apart from each other in a second direction D2 different from the first direction D1; and 
light emitting elements 30 electrically coupled to the first electrode 121 and the second electrode 122, 
wherein the first electrode 121 comprises (see enlarge view of FIG. 5 annotated above): 
first protrusions 121a that protrude in a plane toward the second electrode 122 and are spaced apart from each other in the first direction D1; 
a first portion P1 located between the first protrusions 121a; 
a second portion P2 corresponding to a side of each of the first protrusions 121a; and 
a third portion P3 coupled between the first portion P1 and a first end of the second portion P2, 
wherein the second electrode 122 comprises (see enlarge view of FIG. 5 annotated above): 
second protrusions 122a that protrude in the same plane toward the first electrode 121 and are spaced apart from each other in the first direction D1; 
a first portion P1’ located between the second protrusions 122a; 
a second portion P2’ corresponding to a side of each of the second protrusions 122a; and 
a third portion P3’ coupled between the first portion P1’ and a first end of the second portion P2’, 
wherein the third portion P3,P3’ of each of the first and second electrodes 121,122 is in the same plane and has a curved shape (rounded corners, ¶ 25).

In re claim 2, as best understood, Yamada discloses (see enlarge view of FIG. 5 annotated above) wherein the third portion P3 of the first electrode 121 is curved in the same 

In re claim 3, Yamada discloses (e.g. FIG. 5) wherein the first protrusions 121a and the second protrusions 122a are alternately arranged along the first direction D1.

In re claim 4, Yamada discloses (see enlarge view of FIG. 5 annotated above) wherein at least a portion of the second portion P2 of the first electrode 121 and at least a portion of the second portion P2’ of the second electrode 122 face each other in the first direction D1.

In re claim 5, Yamada discloses (see enlarge view of FIG. 5 annotated above) wherein the first electrode 121 further comprises a fourth portion P4 extending from a second end of the second portion P2 of the first electrode 121, and wherein the second electrode 122 further comprises a fourth portion P4’ extending from a second end of the second portion P2’ of the second electrode 122.

In re claim 6, Yamada discloses (see enlarge view of FIG. 5 annotated above) wherein the fourth portion P4 of the first electrode 121 faces the first portion P1’ of the second electrode 122, and wherein the fourth portion P4’ of the second electrode 122 faces the first portion P1 of the first electrode 121.

In re claim 7, as best understood, Yamada (see enlarge view of FIG. 5 annotated above) wherein a distance from “the second end” of the second portion P2 of the first electrode 121 (the 

In re claim 8, Yamada discloses (e.g. FIG. 5) wherein the light emitting elements 30 comprises: a first light emitting element 30 provided between the first portion P1 of the first electrode 121 and the fourth portion P4 of the second electrode 122.

    PNG
    media_image3.png
    306
    584
    media_image3.png
    Greyscale

In re claim 9, as best understood, Yamada discloses (see a second version of an enlarge view of FIG. 5 annotated above) wherein the light emitting elements comprises: a “second” light emitting element 30 provided between “the second end” (left end in drawing above) of the second portion P2’ of the second electrode 122 and the third portion P3 of the first electrode 121. Alternatively, first electrode can be 122 and second electrode can be 121. As such, the light emitting element 30 provided between “the second end” (left end in drawing above) of the second portion P2’ of the first electrode 122 and the third portion P3 of the second electrode 121. 

    PNG
    media_image4.png
    306
    601
    media_image4.png
    Greyscale

In re claim 11, as best understood, Yamada discloses (see a third version of an enlarge view of FIG. 5 annotated above) wherein the light emitting elements comprises: a “third” light emitting element 30 provided between the second portion P2 of the first electrode 121 and the second portion P2’ of the second electrode 122.

In re claim 12, Yamada discloses (e.g. FIGs. 3 & 5) wherein the display element layer further comprises: a first contact electrode 32 electrically coupling the first electrode 121 to the light emitting elements 30; and a second contact electrode 33 electrically coupling the second electrode 122 to the light emitting elements 30.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al. WO 2021/045413 (Oh).

    PNG
    media_image5.png
    925
    1288
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    449
    644
    media_image6.png
    Greyscale

In re claim 1, Oh discloses (e.g. FIGs. 9 &14) a display device, comprising: 
a display element layer LDL on a substrate SUB1, 
wherein the display element layer LDL comprises: 

light emitting elements LD electrically coupled to the first electrode ELT2 and the second electrode ELT2, 
wherein the first electrode ELT1 comprises: 
first protrusions (see FIG. 14 annotated above) that protrude in a plane toward the second electrode ELT2 and are spaced apart from each other in the first direction D1; 
a first portion P1 (see enlarge view of FIG. 14 annotated above) located between the first protrusions; 
a second portion P2 corresponding to a side of each of the first protrusions; and 
a third portion P3 coupled between the first portion P1 and a first end of the second portion P2, 
wherein the second electrode ELT2 comprises: 
second protrusions (see FIG. 14 annotated above) that protrude in the same plane toward the first electrode ELT1 and are spaced apart from each other in the first direction D1; 
a first portion P1’ (see enlarge view of FIG. 14 annotated above) located between the second protrusions; 
a second portion P2’ corresponding to a side of each of the second protrusions; and 
a third portion P3’ coupled between the first portion P1’ and a first end of the second portion P2’, 
wherein the third portion P3,P3’ of each of the first and second electrodes ELT1,ELT2 is in the same plane and has a curved shape.

In re claim 2, as best understood, Oh discloses (see enlarge view of FIG. 14 annotated above) wherein the third portion P3 of the first electrode ELT1 is curved in the same plane 

In re claim 3, Oh discloses (e.g. see FIG. 14 above) wherein the first protrusions and the second protrusions are alternately arranged along the first direction.

In re claim 4, Oh discloses (see enlarge view of FIG. 14 annotated above) wherein at least a portion of the second portion P2 of the first electrode ELT1 and at least a portion of the second portion P2’ of the second electrode ELT2 face each other in the first direction D1.

In re claim 5, Oh discloses (see enlarge view of FIG. 14 annotated above) wherein the first electrode ELT1 further comprises a fourth portion P4 extending from a second end of the second portion P2 of the first electrode ELT1, and wherein the second electrode ELT2 further comprises a fourth portion P4’ extending from a second end of the second portion P2’ of the second electrode ELT2.

In re claim 6, Oh discloses (see enlarge view of FIG. 14 annotated above) wherein the fourth portion P4 of the first electrode ELT1 faces the first portion P1’ of the second electrode ELT2, and wherein the fourth portion P4’ of the second electrode ELT2 faces the first portion P1 of the first electrode ELT1.

In re claim 7, as best understood, Oh discloses (see enlarge view of FIG. 14 annotated above) wherein a distance from “a second end” of the second portion P2 of the first electrode ELT1 to the third portion P3’ of the second electrode ELT2 is constant, and wherein a distance 

In re claim 8, discloses (see enlarge view of FIG. 14 annotated above) wherein the light emitting elements comprises: a first light emitting element LD1 provided between the first portion P1 of the first electrode and the fourth portion P4’ of the second electrode or between the first portion P1’ of the second electrode and the fourth portion P4 of the first electrode.

In re claim 9, as best understood, discloses (see enlarge view of FIG. 14 annotated above) wherein the light emitting elements comprises: a “second” light emitting element LD2 provided between “the second end” of the second portion P2 of the first electrode and the third portion P3’ of the second electrode or between “the second end” of the second portion P2’ of the second electrode and the third portion P3 of the first electrode.

In re claim 10, Oh discloses (see enlarge view of FIG. 14 annotated above) wherein the “second” light emitting element LD2 is arranged diagonally with respect to the first and second directions D1,D2.

In re claim 11, as best understood, Oh discloses (see enlarge view of FIG. 14 annotated above) wherein the light emitting elements comprises: a “third” light emitting element LD3 provided between the second portion P2 of the first electrode and the second portion P2’ of the second electrode.

In re claim 12, Oh discloses (e.g. FIG. 9) wherein the display element layer LDL further comprises: a first contact electrode CNE1 electrically coupling the first electrode ELT1 to the 

In re claim 13, as best understood, Oh discloses (e.g. FIGs. 8-9) wherein the first contact electrode CNE1 overlaps the first electrode ELT1, and has a planar shape that is “similar” to but is larger than a planar shape of the first electrode ELT1, and wherein the second contact electrode CNE2 overlaps the second electrode ELT2, and has a planar shape that is “similar” to but is larger than a planar shape of the second electrode ELT2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied to claim 9 above, and further in view of Kim et al. US 2017/0175009 A1 (Kim).
In re claim 10, Yamada teaches the claimed invention including the display device comprising light emitting element 30 provided between wirings 121 and 122 as shown in FIG. 5. Yamada does not explicitly disclose the light emitting element is arranged diagonally with respect to the first and second directions.
Kim discloses (FIG. 17) a display device comprising light emitting elements LD arranged across a first electrode REL1 and a second electrode REL2. Kim further discloses the light emitting element may be aligned diagonally (¶ 167). 
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180019369 teaches (FIG. 12) electrode lines 21,22 having protrusions 21-2,22-2.
US 20190179458 teaches (FIG. 1B) arrangement of LED across curved electrode lines.
US 20220005979 teaches (FIG. 12A) electrode lines ALE1,ALE2 with curved corners
US 20210358393 teaches (FIG. 29) electrode lines with chamfered corners (“rounded edge shape, ¶ 244)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/YU CHEN/Primary Examiner, Art Unit 2815